FILED 

                                                                        FEB 11,2014 

                                                                In the Office of the Clerk of Court 

                                                              W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )        No. 30983-5-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
MARISA MAY FUENTES,                           )        UNPU6LISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, C.J. - Marisa Fuentes challenges the trial court's suppression rulings

arising from an investigative stop. We conclude that the officers had articulable

suspicion to justify the stop and affIrm.

                                            FACTS

       This case has its genesis in a November 2010 investigation by the Kennewick

Police Department. Officers performed a series of controlled drug buys at an apartment

occupied by Richard Fenton. These dealings led to a search warrant and the recovery of

illegal drugs and drug paraphernalia from the apartment. Almost a year later, officers

knew that Richard Fenton was still at the apartment and also suspected that other wanted
No. 30983-5-111
State v. Fuentes


individuals frequented the apartment. Based on this information, officers set up a

stakeout outside.

       On the night of the stakeout-October 5-6, 20 Il-officers first observed two

people outside the apartment. When the officers approached the people to ask if any of

the wanted individuals were present, the two ran inside and would not answer the door.

Later during the stakeout, officers observed 8 to 10 people come and go from the

apartment between 10 p.m. and 12 a.m. All of these people stayed between 5 and 20

minutes. It was also a weeknight. In the officers' training and experience, this activity

was consistent with illegal drug dealing.

       Just after midnight, officers observed a woman, later identified as Marisa Fuentes,

arrive at the apartment. Within five minutes of entering the residence, Ms. Fuentes

returned to her vehicle. She then retrieved from the trunk of her car a white grocery bag

with unidentified contents about the size of a small football. She then took the bag into

the apartment and left within another five minutes. When Ms. Fuentes left the apartment,

the bag was noticeably emptier. Suspecting that she had just delivered illegal drugs, the

stakeout officers radioed for supporting officers to stop Ms. Fuentes on suspicion of

delivery of a controlled substance.




                                             2

No, 30983-5-111
State v, Fuentes


       Officers stopped the car and advised Ms, Fuentes of her Miranda' rights, She

waived those rights and the officers proceeded to question her, In the course of

questioning, Ms, Fuentes admitted that she had just delivered marijuana to Mr, Fenton's

apartment Based on this information, officers were able to obtain a search warrant for

both Ms, Fuentes's car and Mr, Fenton's apartment The search of the apartment yielded

methamphetamine, marijuana, and other illicit substances, The vehicle search yielded

methamphetamine,

       Ms, Fuentes was charged with delivery of marijuana to the apartment; no charges

were filed related to the methamphetamine found in the car, 2 Ms, Fuentes moved to

suppress the evidence derived from the investigative stop of her vehicle, including her

admission to delivering marijuana, The trial court ruled that officers made a valid stop of

the vehicle, Ms. Fuentes then was convicted of delivering marijuana at a stipulated facts

trial. She timely appealed to this court.

                                         ANALYSIS

       The sole issue in this appeal concerns whether officers had reasonable suspicion to

stop Ms. Fuentes as she drove away from the apartment. We agree with the trial court

that the officers had articulable suspicion justifying the stop.




       , Miranda v. Arizona, 384 U.S. 436,86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
      2 The methamphetamine was found in her purse, which was found in the white bag
she had placed in the trunk.

                                              3

No.30983-5-III
State v. Fuentes


       A finding of reasonable suspicion presents a question of law that this court

reviews de novo. State v. Johnson, 128 Wn.2d 431,443,909 P.2d 293 (1996). In

reviewing the denial of a suppression motion, conclusions of law are reviewed de novo

and the findings of fact used to support those conclusions are reviewed for substantial

evidence. State v. Garvin, 166 Wn.2d 242,249,207 P.3d 1266 (2009). Because Ms.

Fuentes only challenges whether the uncontested facts were legally sufficient to give rise

to reasonable suspicion, our review is de novo.

       In the context of a TerrI stop, '" [t]he reasonableness of the officer's suspicion is

determined by the totality of the circumstances known to the officer at the inception of

the stop.'" State v. Lee, 147 Wash. App. 912, 917,199 P.3d 445 (2008) (quoting State v.

Rowe,63 Wn. App. 750, 753, 822 P.2d 290 (1991». We have noted that "the suspicion

must be individualized." State v. Richardson, 64 Wash. App. 693, 697, 825 P.2d 754

(1992). Thus, if officers "have nothing to independently connect such person to illegal

activity, a search of the person is invalid under article I, section 7 [of the Washington

State Constitution]." State v. Parker, 139 Wn.2d 486,498,987 P.2d 73 (1999). Where a

suspect's activity is consistent with both criminal and noncriminal activity, officers may

still justifY a brief detention under Terry without first ruling out all possibilities of




       3   Terry v. Ohio, 392 U.S. 1,88 S. Ct. 1868,20 L. Ed. 2d 889 (1968).

                                               4

No. 30983-5-111
State v. Fuentes


innocent behavior. State v. Kennedy, 107 Wn.2d 1,6,726 P.2d 445 (1986); State v.

Anderson, 51 Wash. App. 775, 780, 755 P.2d 191 (1988).

       In challenging the Terry stop, Ms. Fuentes chiefly relies on two cases: Richardson

and State v. Doughty, 170 Wash. 2d 57, 239 P.3d 573 (2010).

       In Richardson, Yakima officers were patrolling an area late at night known for

high drug activity.- Richardson, 64 Wash. App. at 694. Multiple times throughout the

course of the night, officers observed a man standing on a comer who would then

approach cars and talk to their occupants. The man would then disappear and reappear at

the same comer a little bit later. When officers would approach the man, he would walk

away, disappear out of view, and later show back up at the comer. Based on their

training and experience, the officers believed the man's activity was consistent with drug

dealing. Id. at 694-95. When the man showed up again later, this time with another

person-Richardson-officers stopped the two and detained them on suspicion of drug

dealing. A search revealed that they were both in possession of illegal drugs. Id. at 695.

This court ultimately reversed Richardson's conviction because the officers had no

individualized evidence that he was involved in drug-related activity. Id. at 697-98.

Although Richardson was seen with a person reasonably suspected4 of drug-related

activity, "an individual's mere proximity to others independently suspected of criminal


      4 Although dicta, this court opined that officers had reasonable suspicion to detain
the man on the comer. Richardson, 64 Wash. App. at 697.

                                            5

No.30983-5-III
State v. Fuentes


activity justify an investigative stop; the suspicion must be individualized." Id. at 697

(citing State v. Thompson, 93 Wn.2d 838,841,613 P.2d 525 (1980».

       In Doughty, the appellant similar to here showed up to a suspected drug house late

at night, stood there for two minutes, and then drove away. Officers then seized Mr.

Doughty and found methamphetamine in his car. Doughty, 170 Wash. 2d at 59-60. The

Supreme Court reversed the conviction because the officers did not observe Mr. Doughty

enter the house or observe anyone come to the door and interact with him. Id. at 64. The

court also noted that Doughty was not seen carrying any unusual objects or otherwise

acting suspiciously. Id. at 65.

       While some parallels can be drawn from Richardson and Doughty to this case, the

officers in this case had more information on which to base their suspicions than in those

cases. In Richardson and Doughty, officers did not see the defendant actually interact

with the other suspected party. Here, Ms. Fuentes showed up with a suspicious package

from her trunk and left with the same package noticeably lighter. In Doughty, officers

only had complaints that the house was a drug house. Doughty, 170 Wash. 2d at 60. Here,

officers knew that the apartment had been and currently appeared to be used for drug

dealing. In Doughty, officers also did not see Mr. Doughty go inside or see anyone else

acting suspiciously. Here, officers saw Ms. Fuentes enter and exit twice within minutes

and also observed 8 to 10 other people do the same earlier in the night. In the officers'

training and experience, large numbers of people do not show up one at a time late at

                                             6

No.30983-5-III
State v. Fuentes


night on a weeknight and stay for only minutes unless illegal activity is occurring. While

such activity may in some circumstances be consistent with some noncriminal activities,

the Constitution does not require officers to rule out all possibility of innocent behavior

before making a brief investigatory stop. Anderson, 51 Wash. App. at 780; Kennedy, 107
Wash. 2d at 6.

       The more apt analogy is to Kennedy. There, officers were investigating a house

suspected of being used for drug dealing based on complaints by neighbors that there was

heavy traffic in and out ofthe house by people who stayed only minutes. Kennedy, 107
Wash. 2d at 3. One of the people that officers observed leave the house was Mr. Kennedy.

Officers did not see Kennedy enter or leave with any objects or see him otherwise acting

suspiciously, but stopped him anyway after observing him leave the house. Id. The one

substantial difference between that case and this one is that officers had a tip from an

informant that Mr. Kennedy regularly purchased marijuana from the residence he was

observed leaving. Id.

       While an informant's tip is strong evidence supporting reasonable suspicion,

nothing in the Kennedy opinion states or suggests that an informant's tip is an absolute

minimum for establishing reasonable suspicion. Indeed, Kennedy noted that no such rule

is possible, or even desirable: '" no single rule can be fashioned to meet every

conceivable confrontation between the police and citizen. Evaluating the reasonableness

of the police action and the extent of the intrusion, each case must be considered in light

                                             7

No. 30983-5-111
State v. Fuentes


of the particular circumstances facing the law enforcement officer.'" Kennedy, 107
Wash. 2d at 7 (quoting State v. Lesnick, 84 Wn.2d 940,944,530 P.2d 243 (1975)).

       Looking at the facts of this case in light of the particular circumstances facing

officers, we find that the additional facts separating this case from Richardson and

Doughty sufficed to give officers individualized suspicion that Ms. Fuentes had just been

involved in the drug dealing that was known to take place at Mr. Fenton's apartment.

Unlike those cases, she was seen carrying a bag into the apartment and came out carrying

something different in the bag. Unlike those cases, here, the officers' suspicion that Mr.

Fenton's apartment was a place of drug dealing was especially well founded, based on

the search conducted a year earlier. She also went to the apartment after two hours of

surveillance revealed that apparent drug activity was taking place there that very evening

shortly before her arrival at midnight on a weekday. It was reasonable to infer that she

had arrived to help resupply Mr. Fenton and/or would have information about his

activities that evening.

       There was articulable suspicion as well as individualized suspicion of Ms.

Fuentes. The trial court correctly denied the motion to suppress.


                                                                                             f
                                                                                             r
                                                                                             I
                                                                                             i
                                             8

                                                                                             I
                                                                                             I
No.30983-5-III
State v. Fuentes


      Affinned.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR: 




      Brown, J.




                                           9